TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00622-CR



                            Tyrone Dewayne Blaylock, Appellant

                                               v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CR23,839, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Tyrone Dewayne Blaylock has filed a motion to dismiss this appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: October 22, 2013

Do Not Publish